Citation Nr: 1745462	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	James Randolph Alston, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to December 1984.  

This matter comes before the Board of Veterans' Appeals Board) on appeal of an April 2012 rating decision and notification letter of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015, a hearing was held before a Decision Review Officer (DRO) at the RO.  In November 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings are associated with the Veteran's claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA treatment records but otherwise contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

VA provided an examination for the Veteran's claim in July 2017.  On examining the Veteran and reviewing the medical history, the examiner concluded that it was less likely than not that the Veteran's diagnosed asthma was incurred in or caused by the Veteran's service.  As rationale, the examiner noted that the Veteran had reported during the interview that his asthma was diagnosed in high school and therefore preexisted service.  

The July 2017 examination was not the first time the Veteran suggested his asthma began prior to service.  In the March 2015 DRO hearing, the Veteran testified that he had asthma when he went into service.  In his November 2016 Board hearing, he testified that his asthma symptoms started in 1979 and worsened during service.  

On the Veteran's Report of Medical Examination when he enlisted in the Army in October 1979, there is no indication that any respiratory or chest disorders were present.  That is, no diagnosis or asthma was noted on the Veteran's entrance examination.  

What is present, therefore, is a medical history that suggests the Veteran was diagnosed with asthma prior to his service but an entry examination that is silent for a diagnosis of asthma.  Under pertinent law and regulations, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111 (West 2014).  When no preexisting condition is noted upon entry, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  If the presumption of soundness applies, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOGCPREC 03-200; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1111.  Despite these regulations, the Board finds that a direct service connection opinion must be given - the evidence of record cannot clearly and undebatably show that the disorder pre-existed as there are only lay statements to prove this diagnosis.  Accordingly, although a new opinion is necessary, it must ignore the Veteran's lay statements in that regard.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an addendum opinion regarding the etiology of the Veteran's asthma.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not that the asthma had onset in, or is otherwise related to, active service?  The examiner must address an April 1982 service treatment record and the 2017 VA examination report.

The examiner must ignore the Veteran's assertions and the medical history that the asthma began prior to service. 

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




